         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 1 of 40 Page ID #:1664


           1     PATRICK W. DENNIS, SBN 106796
                   pdennis@gibsondunn.com
           2     ALEXANDER P. SWANSON, SBN 280947
                   aswanson@gibsondunn.com
           3     THOMAS F. COCHRANE, SBN 318635
                   tcochrane@gibsondunn.com
           4     GIBSON, DUNN & CRUTCHER LLP
           5     333 South Grand Avenue
                 Los Angeles, CA 90071-3197
           6     Telephone: (213) 229-7000
                 Facsimile: (213) 229-7520
           7
                 Attorneys for Defendant and
           8     Counterclaimant
                 QUEMETCO, INC.
           9

         10                                 UNITED STATES DISTRICT COURT
         11                            CENTRAL DISTRICT OF CALIFORNIA
         12

         13       CALIFORNIA DEPARTMENT OF
                  TOXIC SUBSTANCES CONTROL and                  CASE NO. 2:20-cv-11293-SVW-JPR
         14       the TOXIC SUBSTANCES CONTROL
                  ACCOUNT,                                      QUEMETCO, INC.’S ANSWER TO
         15                                                     PLAINTIFF DTSC AND TSCA’S
                              Plaintiffs,
         16                                                     COMPLAINT; COUNTERCLAIM
                       v.
         17                                                     Complaint Filed: Dec. 14, 2021
                  NL INDUSTRIES, INC., a New
         18       Jersey corporation; JX NIPPON
                  MINING & METALS
         19       CORPORATION, a Japanese
                  corporation; GOULD
         20       ELECTRONICS INC., an Arizona
                  corporation; KINSBURSKY BROS.
         21       SUPPLY, INC., a California
                  corporation; TROJAN BATTERY
         22       COMPANY, LLC, a Delaware limited
                  liability company; RAMCAR
         23       BATTERIES INC., a California
                  corporation; CLARIOS, LLC, a
         24       Wisconsin limited liability company;
                  QUEMETCO, INC., a Delaware
         25       corporation; INTERNATIONAL
                  METALS EKCO, LTD., a California
         26       corporation; and BLOUNT, INC., a
                  Delaware corporation,
         27
                              Defendants.
         28

Gibson, Dunn &
Crutcher LLP

                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 2 of 40 Page ID #:1665


           1
                 QUEMETCO, INC.,
           2

           3
                           Counterclaimant,
           4

           5         v.
           6
                 CALIFORNIA DEPARTMENT OF
           7
                 TOXIC SUBSTANCES CONTROL and
           8     the TOXIC SUBSTANCES CONTROL
                 ACCOUNT,
           9

         10
                           Counterdefendants.
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

Gibson, Dunn &
Crutcher LLP

                      QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 3 of 40 Page ID #:1666


           1                                  QUEMETCO, INC.’S ANSWER
           2           Defendant Quemetco, Inc. (“Quemetco”) answers the Complaint of the
           3     California Department of Toxic Substances Control (“DTSC”) and the Toxic
           4     Substances Control Account (“TSCA” and collectively, “Plaintiffs”) as follows:
           5           1.       Paragraph 1 of the Complaint violates the requirement set forth in Rule 10
           6     of the Federal Rules of Civil Procedure that each paragraph be “limited as far as
           7     practicable to a single set of circumstances.” Paragraph 1 of the Complaint states a
           8     legal conclusion to which no responsive pleading is required. Quemetco tenders no
           9     answer as to those allegations in Paragraph 1 which do not pertain to Quemetco.
         10      Quemetco denies that heavy metals and other toxins released from the former Exide
         11      smelter in Vernon, California (the “Vernon Plant”) “caused widespread contamination
         12      and harm to thousands of nearby residents.” To the extent the remaining allegations in
         13      Paragraph 1 pertain to Quemetco, Quemetco lacks sufficient information at this time to
         14      respond and on that basis denies the allegations.
         15            2.       Paragraph 2 of the Complaint states a legal conclusion to which no
         16      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         17      Paragraph 2 of the Complaint which do not pertain to Quemetco. Quemetco denies
         18      that releases from the Vernon Plant contaminated “thousands of surrounding
         19      residential properties, including homes, schools, parks, and child care facilities.” To
         20      the extent the remaining allegations in Paragraph 2 pertain to Quemetco, Quemetco
         21      lacks sufficient information at this time to respond and on that basis denies the
         22      allegations.
         23            3.       Quemetco lacks sufficient information at this time to respond to the
         24      allegations in Paragraph 3 of the Complaint and on that basis denies the allegations.
         25            4.       Quemetco lacks sufficient information at this time to respond to the
         26      allegations in Paragraph 4 of the Complaint and on that basis denies the allegations.
         27            5.       Quemetco admits that this is a civil action against the defendants named,
         28      and that Plaintiffs purport to seek recovery under section 107(a) of the Comprehensive

Gibson, Dunn &
Crutcher LLP                                                     3
                            QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 4 of 40 Page ID #:1667


           1     Environmental Response, Compensation, and Liability Act (“CERCLA”). The
           2     remaining allegations in Paragraph 5 of the Complaint state legal conclusions to which
           3     no responsive pleading is required. Quemetco tenders no answer as to those
           4     allegations in Paragraph 5 of the Complaint which do not pertain to Quemetco.
           5     Quemetco admits that the Complaint purports to assert claims for equitable
           6     indemnification, contribution and nuisance. To the extent the remaining allegations in
           7     Paragraph 5 pertain to Quemetco, Quemetco lacks sufficient information at this time to
           8     respond and on that basis denies the allegations.
           9           6.       Quemetco admits that Paragraph 6 purports to define “the Site” as stated
         10      in Paragraph 6. Except as expressly admitted herein, Quemetco lacks sufficient
         11      information at this time to respond to the allegations in Paragraph 6 and on that basis
         12      denies the allegations.
         13            7.       Quemetco admits that Plaintiffs purport to seek declaratory relief under 28
         14      U.S.C. § 2201 and section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2). The
         15      remaining allegations in Paragraph 7 of the Complaint state legal conclusions to which
         16      no responsive pleading is required. To the extent the remaining allegations in
         17      Paragraph 7 require a response, Quemetco lacks sufficient information at this time to
         18      respond and on that basis denies the allegations.
         19            8.       Quemetco admits that Plaintiffs purport to seek relief under section 25360
         20      of the Carpenter-Presley-Tanner Hazardous Substance Account Act (“HSAA”),
         21      California Health and Safety Code § 25300 et seq. The remaining allegations in
         22      Paragraph 8 of the Complaint state legal conclusions to which no responsive pleading
         23      is required. To the extent the remaining allegations in Paragraph 8 require a response,
         24      Quemetco lacks sufficient information at this time to respond and on that basis denies
         25      the allegations.
         26            9.       Quemetco admits that Plaintiffs purport to seek injunctive relief. The
         27      remaining allegations in Paragraph 9 of the Complaint state legal conclusions to which
         28      no responsive pleading is required. To the extent the remaining allegations in

Gibson, Dunn &
Crutcher LLP                                                     4
                            QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 5 of 40 Page ID #:1668


           1     Paragraph 9 require a response, Quemetco lacks sufficient information at this time to
           2     respond and on that basis denies the allegations.
           3           10.      Quemetco tenders no answer as to those allegations in Paragraph 10 of the
           4     Complaint which do not pertain to Quemetco. To the extent the allegations in
           5     Paragraph 10 pertain to Quemetco, Quemetco lacks sufficient information at this time
           6     to respond to the allegations in Paragraph 10 and on that basis denies the allegations.
           7           11.      Quemetco admits that this Court’s jurisdiction is proper under CERCLA.
           8     Except as expressly admitted herein, Quemetco lacks sufficient information at this
           9     time to respond to the allegations in Paragraph 11 and on that basis denies the
         10      allegations.
         11            12.      Quemetco admits that venue is proper in this Court under CERCLA.
         12      Except as expressly admitted herein, Quemetco lacks sufficient information at this
         13      time to respond to the allegations in Paragraph 12 and on that basis denies the
         14      allegations.
         15            13.      Paragraph 13 of the Complaint states legal conclusions to which no
         16      responsive pleading is required. To the extent a response is required, Quemetco lacks
         17      sufficient information at this time to respond to the allegations in Paragraph 13 and on
         18      that basis denies the allegations.
         19            14.      Paragraph 14 of the Complaint states a legal conclusion to which no
         20      responsive pleading is required. To the extent a response is required, Quemetco lacks
         21      sufficient information at this time to respond to the allegations in Paragraph 14 and on
         22      that basis denies the allegations.
         23            15.      Quemetco lacks sufficient information at this time to respond to the
         24      allegations in Paragraph 15 and on that basis denies the allegations.
         25            16.      Quemetco lacks sufficient information at this time to respond to the
         26      allegations in Paragraph 16 and on that basis denies the allegations.
         27            17.      Quemetco lacks sufficient information at this time to respond to the
         28      allegations in Paragraph 17 and on that basis denies the allegations.

Gibson, Dunn &
Crutcher LLP                                                   5
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 6 of 40 Page ID #:1669


           1           18.     Quemetco lacks sufficient information at this time to respond to the
           2     allegations in Paragraph 18 and on that basis denies the allegations.
           3           19.    Quemetco lacks sufficient information at this time to respond to the
           4     allegations in Paragraph 19 and on that basis denies the allegations.
           5           20.    Quemetco lacks sufficient information at this time to respond to the
           6     allegations in Paragraph 20 and on that basis denies the allegations.
           7           21.    Quemetco lacks sufficient information at this time to respond to the
           8     allegations in Paragraph 21 and on that basis denies the allegations.
           9           22.    Quemetco lacks sufficient information at this time to respond to the
         10      allegations in Paragraph 22 and on that basis denies the allegations.
         11            23.    Quemetco lacks sufficient information at this time to respond to the
         12      allegations in Paragraph 23 and on that basis denies the allegations.
         13            24.    Quemetco lacks sufficient information at this time to respond to the
         14      allegations in Paragraph 24 and on that basis denies the allegations.
         15            25.    Quemetco lacks sufficient information at this time to respond to the
         16      allegations in Paragraph 25 and on that basis denies the allegations.
         17            26.    Quemetco lacks sufficient information at this time to respond to the
         18      allegations in Paragraph 26 and on that basis denies the allegations.
         19            27.    Quemetco lacks sufficient information at this time to respond to the
         20      allegations in Paragraph 27 and on that basis denies the allegations.
         21            28.    Quemetco lacks sufficient information at this time to respond to the
         22      allegations in Paragraph 28 and on that basis denies the allegations.
         23            29.    Quemetco lacks sufficient information at this time to respond to the
         24      allegations in Paragraph 29 and on that basis denies the allegations.
         25            30.    Quemetco lacks sufficient information at this time to respond to the
         26      allegations in Paragraph 30 and on that basis denies the allegations.
         27            31.    Quemetco admits that it is a Delaware corporation registered to do
         28      business in California. The remaining allegations in Paragraph 31 of the Complaint

Gibson, Dunn &
Crutcher LLP                                                  6
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 7 of 40 Page ID #:1670


           1     state legal conclusions to which no responsive pleading is required. To the extent a
           2     response is required, Quemetco lacks sufficient information at this time to respond to
           3     the remaining allegations in Paragraph 31 and on that basis denies the allegations.
           4           32.    The allegations in Paragraph 32 of the Complaint state legal conclusions
           5     to which no responsive pleading is required. To the extent a response is required,
           6     Quemetco lacks sufficient information at this time to respond to the remaining
           7     allegations in Paragraph 32 and on that basis denies the allegations.
           8           33.    The allegations in Paragraph 33 of the Complaint state legal conclusions
           9     to which no responsive pleading is required. To the extent a response is required,
         10      Quemetco lacks sufficient information at this time to respond to the remaining
         11      allegations in Paragraph 33 and on that basis denies the allegations.
         12            34.    Quemetco lacks sufficient information at this time to respond to the
         13      allegations in Paragraph 34 and on that basis denies the allegations.
         14            35.    Quemetco lacks sufficient information at this time to respond to the
         15      allegations in Paragraph 35 and on that basis denies the allegations.
         16            36.    Quemetco lacks sufficient information at this time to respond to the
         17      allegations in Paragraph 36 and on that basis denies the allegations.
         18            37.    Quemetco lacks sufficient information at this time to respond to the
         19      allegations in Paragraph 37 and on that basis denies the allegations.
         20            38.    Quemetco lacks sufficient information at this time to respond to the
         21      allegations in Paragraph 38 and on that basis denies the allegations.
         22            39.    Quemetco admits that Paragraph 39 purports to define “Arranger
         23      Defendants” as stated in Paragraph 39. Except as expressly admitted herein,
         24      Quemetco lacks sufficient information at this time to respond and on that basis denies
         25      the allegations in Paragraph 39.
         26            40.    Quemetco admits that Paragraph 40 purports to define “Transporter
         27      Defendants” as stated in Paragraph 40. Except as expressly admitted herein,
         28

Gibson, Dunn &
Crutcher LLP                                                  7
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 8 of 40 Page ID #:1671


           1     Quemetco lacks sufficient information at this time to respond and on that basis denies
           2     the allegations in Paragraph 40.
           3           41.    Paragraph 41 of the Complaint violates the requirement set forth in Rule
           4     10 of the Federal Rules of Civil Procedure that each paragraph be “limited as far as
           5     practicable to a single set of circumstances.” Quemetco admits that the Vernon Plant
           6     has been operated as a secondary smelter in the City of Vernon. Except as expressly
           7     admitted herein, Quemetco lacks sufficient information at this time to respond and on
           8     that basis denies the allegations in Paragraph 41.
           9           42.    Paragraph 42 of the Complaint violates the requirement set forth in Rule
         10      10 of the Federal Rules of Civil Procedure that each paragraph be “limited as far as
         11      practicable to a single set of circumstances.” Quemetco admits that the Vernon Plant
         12      was at times used for secondary lead smelting and that secondary lead smelting
         13      extracts lead from secondary sources, including spent lead-acid batteries. Except as
         14      expressly admitted herein, Quemetco lacks sufficient information at this time to
         15      respond and on that basis denies the allegations in Paragraph 42.
         16            43.    Paragraph 43 of the Complaint states a legal conclusion to which no
         17      responsive pleading is required. To the extent the remaining allegations in Paragraph
         18      43 require a response, Quemetco lacks sufficient information at this time to respond
         19      and on that basis denies the allegations.
         20            44.    Quemetco tenders no answer as to those allegations in Paragraph 44 of the
         21      Complaint which do not pertain to Quemetco. Quemetco admits that it appears to be
         22      identified as a generator on certain uniform hazardous waste manifests indicating
         23      shipments of materials to the Vernon Plant. Except as expressly admitted herein,
         24      Quemetco lacks sufficient information at this time to respond to the allegations in
         25      Paragraph 44 and on that basis denies the allegations.
         26            45.    Quemetco tenders no answer as to those allegations in Paragraph 45 of the
         27      Complaint which do not pertain to Quemetco. Quemetco admits that it appears to be
         28      identified as a transporter on certain uniform hazardous waste manifests indicating

Gibson, Dunn &
Crutcher LLP                                                  8
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
         Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 9 of 40 Page ID #:1672


           1     shipments of materials to the Vernon Plant. Except as expressly admitted herein,
           2     Quemetco lacks sufficient information at this time to respond to the allegations in
           3     Paragraph 45 and on that basis denies the allegations.
           4           46.      Quemetco tenders no answer as to those allegations in Paragraph 46 of the
           5     Complaint which do not pertain to Quemetco. Quemetco admits that it appears to be
           6     identified as a generator and transporter on certain uniform hazardous waste manifests
           7     indicating shipments of materials to the Vernon Plant. Except as expressly admitted
           8     herein, Quemetco lacks sufficient information at this time to respond to the allegations
           9     in Paragraph 46 and on that basis denies the allegations.
         10            47.      Quemetco tenders no answer as to those allegations in Paragraph 47 of the
         11      Complaint which do not pertain to Quemetco. Quemetco lacks sufficient information
         12      at this time to respond to the allegations in Paragraph 47 and on that basis denies the
         13      allegations.
         14            48.      Quemetco denies that releases from the Vernon Plant resulted in
         15      “surrounding properties and groundwater [being] contaminated with lead and other
         16      Contaminants of Concern.” Quemetco lacks sufficient information at this time to
         17      respond to the remaining allegations in Paragraph 48 and on that basis denies the
         18      allegations.
         19            49.      Paragraph 49 of the Complaint violates the requirement set forth in Rule
         20      10 of the Federal Rules of Civil Procedure that each paragraph be “limited as far as
         21      practicable to a single set of circumstances.” Quemetco denies that substances
         22      released from the Vernon Plant “resulted in hazardous substance contamination
         23      extending at least 1.7 miles from the Vernon Plant, affecting residential, commercial
         24      and industrial areas in the surrounding communities of Vernon, Bell, Boyle Heights,
         25      Commerce, Maywood, East Los Angeles, and Huntington Park, California.”
         26      Quemetco denies that as a result of releases from the Vernon Plant, “[t]housands of
         27      residents, including children, currently live in the affected communities, and continue
         28      to be exposed to the contamination and face serious chronic health hazards.”

Gibson, Dunn &
Crutcher LLP                                                  9
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 10 of 40 Page ID #:1673


           1     Quemetco lacks sufficient information at this time to respond to the remaining
           2     allegations in Paragraph 49 and on that basis denies the allegations.
           3           50.    Quemetco denies that releases from the Vernon Plant “resulted in
           4     contamination of soil and groundwater at and surrounding the Vernon Plant.”
           5     Quemetco lacks sufficient information at this time to respond to the remaining
           6     allegations in Paragraph 50 and on that basis denies the allegations.
           7           51.    Quemetco lacks sufficient information at this time to respond to the
           8     allegations in Paragraph 51 and on that basis denies the allegations.
           9           52.    Quemetco lacks sufficient information at this time to respond to the
         10      allegations in Paragraph 52 and on that basis denies the allegations.
         11            53.    Quemetco lacks sufficient information at this time to respond to the
         12      allegations in Paragraph 53 and on that basis denies the allegations.
         13            54.    Quemetco lacks sufficient information at this time to respond to the
         14      allegations in Paragraph 54 and on that basis denies the allegations.
         15            55.    Quemetco lacks sufficient information at this time to respond to the
         16      allegations in Paragraph 55 and on that basis denies the allegations.
         17            56.    Quemetco lacks sufficient information at this time to respond to the
         18      allegations in Paragraph 56 and on that basis denies the allegations.
         19            57.    Quemetco lacks sufficient information at this time to respond to the
         20      allegations in Paragraph 57 and on that basis denies the allegations.
         21            58.    Quemetco lacks sufficient information at this time to respond to the
         22      allegations in Paragraph 58 and on that basis denies the allegations.
         23            59.    Quemetco lacks sufficient information at this time to respond to the
         24      allegations in Paragraph 59 and on that basis denies the allegations.
         25            60.    Quemetco lacks sufficient information at this time to respond to the
         26      allegations in Paragraph 60 and on that basis denies the allegations.
         27            61.    Quemetco lacks sufficient information at this time to respond to the
         28      allegations in Paragraph 61 and on that basis denies the allegations.

Gibson, Dunn &
Crutcher LLP                                                 10
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 11 of 40 Page ID #:1674


           1           62.    Quemetco lacks sufficient information at this time to respond to the
           2     allegations in Paragraph 62 and on that basis denies the allegations.
           3           63.    Quemetco lacks sufficient information at this time to respond to the
           4     allegations in Paragraph 63 and on that basis denies the allegations.
           5           64.    Quemetco lacks sufficient information at this time to respond to the
           6     allegations in Paragraph 64 and on that basis denies the allegations.
           7           65.    Paragraph 65 of the Complaint states legal conclusions to which no
           8     responsive pleading is required. To the extent the allegations in Paragraph 65 require a
           9     response, Quemetco lacks sufficient information at this time to respond and on that
         10      basis denies the allegations.
         11            66.    Quemetco lacks sufficient information at this time to respond to the
         12      allegations in Paragraph 66 and on that basis denies the allegations.
         13            67.    Quemetco lacks sufficient information at this time to respond to the
         14      allegations in Paragraph 67 and on that basis denies the allegations.
         15            68.    Quemetco lacks sufficient information at this time to respond to the
         16      allegations in Paragraph 68 and on that basis denies the allegations.
         17            69.    Quemetco lacks sufficient information at this time to respond to the
         18      allegations in Paragraph 69 and on that basis denies the allegations.
         19            70.    Quemetco lacks sufficient information at this time to respond to the
         20      allegations in Paragraph 70 and on that basis denies the allegations.
         21            71.    Quemetco lacks sufficient information at this time to respond to the
         22      allegations in Paragraph 71 and on that basis denies the allegations.
         23            72.    Quemetco lacks sufficient information at this time to respond to the
         24      allegations in Paragraph 72 and on that basis denies the allegations.
         25            73.    Quemetco lacks sufficient information at this time to respond to the
         26      allegations in Paragraph 73 and on that basis denies the allegations.
         27            74.    Quemetco lacks sufficient information at this time to respond to the
         28      allegations in Paragraph 74 and on that basis denies the allegations.

Gibson, Dunn &
Crutcher LLP                                                 11
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 12 of 40 Page ID #:1675


           1           75.    Quemetco lacks sufficient information at this time to respond to the
           2     allegations in Paragraph 75 and on that basis denies the allegations.
           3           76.    Quemetco lacks sufficient information at this time to respond to the
           4     allegations in Paragraph 76 and on that basis denies the allegations.
           5           77.    Quemetco lacks sufficient information at this time to respond to the
           6     allegations in Paragraph 77 and on that basis denies the allegations.
           7           78.    Quemetco lacks sufficient information at this time to respond to the
           8     allegations in Paragraph 78 and on that basis denies the allegations.
           9           79.    Quemetco denies that the Vernon Plant is surrounded by sensitive land
         10      use properties and further denies that releases and/or disposals from the Vernon Plant
         11      contaminated sensitive land use properties with hazardous substances. Quemetco lacks
         12      sufficient information at this time to respond to the remaining allegations in Paragraph
         13      79 and on that basis denies the allegations.
         14            80.    Quemetco lacks sufficient information at this time to respond to the
         15      allegations in Paragraph 80 and on that basis denies the allegations.
         16            81.    Quemetco lacks sufficient information at this time to respond to the
         17      allegations in Paragraph 81 and on that basis denies the allegations.
         18            82.    Quemetco lacks sufficient information at this time to respond to the
         19      allegations in Paragraph 82 and on that basis denies the allegations.
         20            83.    Quemetco lacks sufficient information at this time to respond to the
         21      allegations in Paragraph 83 and on that basis denies the allegations.
         22            84.    Quemetco lacks sufficient information at this time to respond to the
         23      allegations in Paragraph 84 and on that basis denies the allegations.
         24            85.    Quemetco lacks sufficient information at this time to respond to the
         25      allegations in Paragraph 85 and on that basis denies the allegations.
         26            86.    Quemetco lacks sufficient information at this time to respond to the
         27      allegations in Paragraph 86 and on that basis denies the allegations.
         28

Gibson, Dunn &
Crutcher LLP                                                 12
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 13 of 40 Page ID #:1676


           1           87.    Quemetco lacks sufficient information at this time to respond to the
           2     allegations in Paragraph 87 and on that basis denies the allegations.
           3           88.    Quemetco lacks sufficient information at this time to respond to the
           4     allegations in Paragraph 88 and on that basis denies the allegations.
           5           89.    Quemetco lacks sufficient information at this time to respond to the
           6     allegations in Paragraph 89 and on that basis denies the allegations.
           7           90.    Quemetco lacks sufficient information at this time to respond to the
           8     allegations in Paragraph 90 and on that basis denies the allegations.
           9           91.    Quemetco lacks sufficient information at this time to respond to the
         10      allegations in Paragraph 91 and on that basis denies the allegations.
         11            92.    Quemetco lacks sufficient information at this time to respond to the
         12      allegations in Paragraph 92 and on that basis denies the allegations.
         13            93.    Quemetco lacks sufficient information at this time to respond to the
         14      allegations in Paragraph 93 and on that basis denies the allegations.
         15            94.    Quemetco lacks sufficient information at this time to respond to the
         16      allegations in Paragraph 94 and on that basis denies the allegations.
         17            95.    Quemetco tenders no answer as to those allegations in Paragraph 95 of the
         18      Complaint which do not pertain to Quemetco. To the extent the allegations in
         19      Paragraph 95 pertain to Quemetco, Quemetco lacks sufficient information at this time
         20      to respond and on that basis denies the allegations.
         21            96.    Quemetco tenders no answer as to those allegations in Paragraph 96 of the
         22      Complaint which do not pertain to Quemetco. To the extent the allegations in
         23      Paragraph 96 pertain to Quemetco, Quemetco lacks sufficient information at this time
         24      to respond and on that basis denies the allegations.
         25            97.    Quemetco tenders no answer as to those allegations in Paragraph 97 of the
         26      Complaint which do not pertain to Quemetco. To the extent the allegations in
         27      Paragraph 97 pertain to Quemetco, Quemetco lacks sufficient information at this time
         28      to respond and on that basis denies the allegations.

Gibson, Dunn &
Crutcher LLP                                                 13
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 14 of 40 Page ID #:1677


           1           98.    Quemetco tenders no answer as to those allegations in Paragraph 98 of the
           2     Complaint which do not pertain to Quemetco. To the extent the allegations in
           3     Paragraph 98 pertain to Quemetco, Quemetco lacks sufficient information at this time
           4     to respond and on that basis denies the allegations.
           5           99.    Quemetco tenders no answer as to those allegations in Paragraph 99 of the
           6     Complaint which do not pertain to Quemetco. To the extent the allegations in
           7     Paragraph 99 pertain to Quemetco, Quemetco lacks sufficient information at this time
           8     to respond and on that basis denies the allegations.
           9           100. Quemetco tenders no answer as to those allegations in Paragraph 100 of
         10      the Complaint which do not pertain to Quemetco. To the extent the allegations in
         11      Paragraph 100 pertain to Quemetco, Quemetco lacks sufficient information at this time
         12      to respond and on that basis denies the allegations.
         13            101. Quemetco tenders no answer as to those allegations in Paragraph 101 of
         14      the Complaint which do not pertain to Quemetco. To the extent the allegations in
         15      Paragraph 101 pertain to Quemetco, Quemetco lacks sufficient information at this time
         16      to respond and on that basis denies the allegations.
         17            102. Quemetco tenders no answer as to those allegations in Paragraph 102 of
         18      the Complaint which do not pertain to Quemetco. To the extent the allegations in
         19      Paragraph 102 pertain to Quemetco, Quemetco lacks sufficient information at this time
         20      to respond and on that basis denies the allegations.
         21            103. Paragraph 103 of the Complaint states a legal conclusion to which no
         22      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         23      Paragraph 103 which do not pertain to Quemetco. To the extent the allegations in
         24      Paragraph 103 pertain to Quemetco, Quemetco lacks sufficient information at this time
         25      to respond and on that basis denies the allegations.
         26            104. Quemetco tenders no answer as to those allegations in Paragraph 104
         27      which do not pertain to Quemetco. To the extent the allegations in Paragraph 104
         28

Gibson, Dunn &
Crutcher LLP                                                 14
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 15 of 40 Page ID #:1678


           1     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           2     on that basis denies the allegations.
           3           105. Quemetco tenders no answer as to those allegations in Paragraph 105
           4     which do not pertain to Quemetco. To the extent the allegations in Paragraph 105
           5     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           6     on that basis denies the allegations.
           7           106. Quemetco tenders no answer as to those allegations in Paragraph 106
           8     which do not pertain to Quemetco. To the extent the allegations in Paragraph 106
           9     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         10      on that basis denies the allegations.
         11            107. Quemetco tenders no answer as to those allegations in Paragraph 107
         12      which do not pertain to Quemetco. To the extent the allegations in Paragraph 107
         13      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         14      on that basis denies the allegations.
         15            108. Quemetco tenders no answer as to those allegations in Paragraph 108
         16      which do not pertain to Quemetco. To the extent the allegations in Paragraph 108
         17      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         18      on that basis denies the allegations.
         19            109. Quemetco tenders no answer as to those allegations in Paragraph 109
         20      which do not pertain to Quemetco. To the extent the allegations in Paragraph 109
         21      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         22      on that basis denies the allegations.
         23            110. Quemetco tenders no answer as to those allegations in Paragraph 110
         24      which do not pertain to Quemetco. To the extent the allegations in Paragraph 110
         25      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         26      on that basis denies the allegations.
         27            111. Quemetco tenders no answer as to those allegations in Paragraph 111
         28      which do not pertain to Quemetco. To the extent the allegations in Paragraph 111

Gibson, Dunn &
Crutcher LLP                                                  15
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 16 of 40 Page ID #:1679


           1     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           2     on that basis denies the allegations.
           3           112. Quemetco tenders no answer as to those allegations in Paragraph 112
           4     which do not pertain to Quemetco. To the extent the allegations in Paragraph 112
           5     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           6     on that basis denies the allegations.
           7           113. Quemetco tenders no answer as to those allegations in Paragraph 113
           8     which do not pertain to Quemetco. To the extent the allegations in Paragraph 113
           9     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         10      on that basis denies the allegations.
         11            114. Quemetco tenders no answer as to those allegations in Paragraph 114
         12      which do not pertain to Quemetco. To the extent the allegations in Paragraph 114
         13      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         14      on that basis denies the allegations.
         15            115. Quemetco tenders no answer as to those allegations in Paragraph 115
         16      which do not pertain to Quemetco. To the extent the allegations in Paragraph 115
         17      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         18      on that basis denies the allegations.
         19            116. Paragraph 116 of the Complaint states legal conclusions to which no
         20      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         21      Paragraph 116 which do not pertain to Quemetco. To the extent the allegations in
         22      Paragraph 116 pertain to Quemetco, Quemetco lacks sufficient information at this time
         23      to respond and on that basis denies the allegations.
         24            117. Paragraph 117 of the Complaint states a legal conclusion to which no
         25      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         26      Paragraph 117 which do not pertain to Quemetco. To the extent the allegations in
         27      Paragraph 117 pertain to Quemetco, Quemetco lacks sufficient information at this time
         28      to respond and on that basis denies the allegations.

Gibson, Dunn &
Crutcher LLP                                                  16
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 17 of 40 Page ID #:1680


           1           118. Quemetco tenders no answer as to those allegations in Paragraph 118
           2     which do not pertain to Quemetco. To the extent the allegations in Paragraph 118
           3     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           4     on that basis denies the allegations.
           5           119. Quemetco tenders no answer as to those allegations in Paragraph 119
           6     which do not pertain to Quemetco. To the extent the allegations in Paragraph 119
           7     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           8     on that basis denies the allegations.
           9           120. Quemetco tenders no answer as to those allegations in Paragraph 120
         10      which do not pertain to Quemetco. To the extent the allegations in Paragraph 120
         11      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         12      on that basis denies the allegations.
         13            121. Quemetco tenders no answer as to those allegations in Paragraph 121
         14      which do not pertain to Quemetco. To the extent the allegations in Paragraph 121
         15      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         16      on that basis denies the allegations.
         17            122. Quemetco tenders no answer as to those allegations in Paragraph 122
         18      which do not pertain to Quemetco. To the extent the allegations in Paragraph 122
         19      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         20      on that basis denies the allegations.
         21            123. Quemetco tenders no answer as to those allegations in Paragraph 123
         22      which do not pertain to Quemetco. To the extent the allegations in Paragraph 123
         23      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         24      on that basis denies the allegations.
         25            124. Quemetco tenders no answer as to those allegations in Paragraph 124
         26      which do not pertain to Quemetco. To the extent the allegations in Paragraph 124
         27      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         28      on that basis denies the allegations.

Gibson, Dunn &
Crutcher LLP                                                  17
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 18 of 40 Page ID #:1681


           1           125. Quemetco tenders no answer as to those allegations in Paragraph 125
           2     which do not pertain to Quemetco. To the extent the allegations in Paragraph 125
           3     pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
           4     on that basis denies the allegations.
           5           126. Paragraph 126 of the Complaint states a legal conclusion to which no
           6     responsive pleading is required. Quemetco tenders no answer as to those allegations in
           7     Paragraph 126 which do not pertain to Quemetco. To the extent the allegations in
           8     Paragraph 126 pertain to Quemetco, Quemetco lacks sufficient information at this time
           9     to respond and on that basis denies the allegations.
         10            127. Paragraph 127 of the Complaint states a legal conclusion to which no
         11      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         12      Paragraph 127 which do not pertain to Quemetco. To the extent the allegations in
         13      Paragraph 127 pertain to Quemetco, Quemetco lacks sufficient information at this time
         14      to respond and on that basis denies the allegations.
         15            128. Paragraph 128 of the Complaint states a legal conclusion to which no
         16      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         17      Paragraph 128 which do not pertain to Quemetco. To the extent the allegations in
         18      Paragraph 128 pertain to Quemetco, Quemetco lacks sufficient information at this time
         19      to respond and on that basis denies the allegations.
         20            129. Quemetco tenders no answer as to those allegations in Paragraph 129
         21      which do not pertain to Quemetco. To the extent the allegations in Paragraph 129
         22      pertain to Quemetco, Quemetco lacks sufficient information at this time to respond and
         23      on that basis denies the allegations.
         24                RESPONSE TO PLAINTIFFS’ FIRST CLAIM FOR RELIEF
         25        (Claim for Recovery of Response Costs Pursuant to section 107(a) of CERCLA, 42
         26                                           U.S.C. § 9607(a))
         27            130. Quemetco incorporates by reference its responses to Paragraphs 1 through
         28      129 as though fully set forth herein.

Gibson, Dunn &
Crutcher LLP                                                  18
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 19 of 40 Page ID #:1682


           1           131. Paragraph 131 of the Complaint states a legal conclusion to which no
           2     responsive pleading is required and purports to summarize statutory text that speaks
           3     for itself. To the extent a response is required, Quemetco denies that Paragraph 131
           4     accurately states the bases for liability under 42 U.S.C. § 9607(a).
           5           132. Paragraph 132 of the Complaint states a legal conclusion to which no
           6     responsive pleading is required. Quemetco lacks sufficient information at this time to
           7     respond to the allegations in Paragraph 132 and on that basis denies the allegations.
           8           133. Quemetco tenders no answer as to those allegations in Paragraph 133 of
           9     the Complaint which do not pertain to Quemetco. Further, Paragraph 133 of the
         10      Complaint states a legal conclusion to which no responsive pleading is required.
         11            134. Paragraph 134 of the Complaint states a legal conclusion to which no
         12      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         13      Paragraph 134 which do not pertain to Quemetco. To the extent a response is required,
         14      Quemetco lacks sufficient information at this time to respond to the allegations in
         15      Paragraph 134 and on that basis denies the allegations.
         16            135. Paragraph 135 of the Complaint states a legal conclusion to which no
         17      responsive pleading is required. Quemetco tenders no answer as to those allegations in
         18      Paragraph 135 which do not pertain to Quemetco. To the extent the allegations in
         19      Paragraph 135 pertain to Quemetco, Quemetco lacks sufficient information at this time
         20      to respond and on that basis denies the allegations.
         21            136. Paragraph 136 of the Complaint violates the requirement set forth in Rule
         22      10 of the Federal Rules of Civil Procedure that each paragraph be “limited as far as
         23      practicable to a single set of circumstances.” Paragraph 136 of the Complaint states a
         24      legal conclusion to which no responsive pleading is required. Quemetco tenders no
         25      answer as to those allegations in Paragraph 136 which do not pertain to Quemetco. To
         26      the extent the remaining allegations in Paragraph 136 require a response, Quemetco
         27      lacks sufficient information at this time to respond and on that basis denies the
         28      allegations.

Gibson, Dunn &
Crutcher LLP                                                 19
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 20 of 40 Page ID #:1683


           1           137. Paragraph 137 of the Complaint violates the requirement set forth in Rule
           2     10 of the Federal Rules of Civil Procedure that each paragraph be “limited as far as
           3     practicable to a single set of circumstances.” Paragraph 137 of the Complaint states a
           4     legal conclusion to which no responsive pleading is required. Quemetco tenders no
           5     answer as to those allegations in Paragraph 137 which do not pertain to Quemetco. To
           6     the extent the remaining allegations in Paragraph 137 require a response, Quemetco
           7     lacks sufficient information at this time to respond and on that basis denies the
           8     allegations.
           9           138. Paragraph 138 of the Complaint states a legal conclusion to which no
         10      responsive pleading is required. To the extent a response is required, Quemetco lacks
         11      sufficient information at this time to respond and on that basis denies the allegations.
         12            139. Paragraph 139 of the Complaint states a legal conclusion to which no
         13      responsive pleading is required. To the extent the remaining allegations in Paragraph
         14      139 pertain to Quemetco, Quemetco lacks sufficient information at this time to respond
         15      and on that basis denies the allegations.
         16            140. Paragraph 140 of the Complaint states a legal conclusion to which no
         17      responsive pleading is required.
         18            141. Paragraph 141 of the Complaint states a legal conclusion to which no
         19      responsive pleading is required. To the extent a response is required, Quemetco lacks
         20      sufficient information at this time to respond to the allegations in Paragraph 141 and
         21      on that basis denies the allegations.
         22            142. Quemetco tenders no answer as to those allegations in Paragraph 142 of
         23      the Complaint which do not pertain to Quemetco. Paragraph 142 of the Complaint
         24      states a legal conclusion to which no responsive pleading is required. To the extent a
         25      response is required and the allegations in Paragraph 142 pertain to Quemetco,
         26      Quemetco denies the allegations.
         27            143. Quemetco tenders no answer as to those allegations in Paragraph 143 of
         28      the Complaint which do not pertain to Quemetco. Paragraph 143 of the Complaint

Gibson, Dunn &
Crutcher LLP                                                 20
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 21 of 40 Page ID #:1684


           1     states a legal conclusion to which no responsive pleading is required. To the extent a
           2     response is required and the allegations in Paragraph 143 pertain to Quemetco,
           3     Quemetco denies the allegations.
           4              RESPONSE TO PLAINTIFFS’ SECOND CLAIM FOR RELIEF
           5     (Claim for Declaratory Relief Pursuant to Section 113(g)(2) of CERCLA, 42 U.S.C. §
           6                                             9613(g)(2))
           7           144. Quemetco incorporates by reference its responses to Paragraphs 1 through
           8     143 as though fully set forth herein.
           9           145. Quemetco tenders no answer as to those allegations in Paragraph 145 of
         10      the Complaint which do not pertain to Quemetco. Paragraph 145 of the Complaint
         11      states a legal conclusion to which no responsive pleading is required. To the extent a
         12      response is required and the allegations in Paragraph 145 pertain to Quemetco,
         13      Quemetco denies the allegations.
         14                RESPONSE TO PLAINTIFFS’ THIRD CLAIM FOR RELIEF
         15        (Claim for Recovery of Costs Pursuant to the HSAA, California Health and Safety
         16                                         Code section 25360))
         17            146. Quemetco incorporates by reference its responses to Paragraphs 1 through
         18      145 as though fully set forth herein.
         19            147. Paragraph 147 of the Complaint states a legal conclusion to which no
         20      responsive pleading is required. To the extent a response is required, Quemetco lacks
         21      sufficient information at this time to respond to the allegations in Paragraph 147 and
         22      on that basis denies the allegations.
         23            148. Paragraph 148 of the Complaint states a legal conclusion to which no
         24      responsive pleading is required. To the extent a response is required, Quemetco lacks
         25      sufficient information at this time to respond to the allegations in Paragraph 148 and
         26      on that basis denies the allegations.
         27            149. Paragraph 149 of the Complaint states a legal conclusion to which no
         28      responsive pleading is required. To the extent a response is required, Quemetco lacks

Gibson, Dunn &
Crutcher LLP                                                  21
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 22 of 40 Page ID #:1685


           1     sufficient information at this time to respond to the allegations in Paragraph 149 and
           2     on that basis denies the allegations.
           3           150. Paragraph 150 of the Complaint states a legal conclusion to which no
           4     responsive pleading is required. To the extent a response is required, Quemetco lacks
           5     sufficient information at this time to respond and on that basis denies the allegations.
           6           151. Quemetco tenders no answer as to those allegations in Paragraph 151 of
           7     the Complaint which do not pertain to Quemetco. Paragraph 151 of the Complaint
           8     states a legal conclusion to which no responsive pleading is required. To the extent a
           9     response is required and the allegations in Paragraph 151 pertain to Quemetco,
         10      Quemetco denies the allegations.
         11            152. Quemetco tenders no answer as to those allegations in Paragraph 152 of
         12      the Complaint which do not pertain to Quemetco. Paragraph 152 of the Complaint
         13      states a legal conclusion to which no responsive pleading is required. To the extent a
         14      response is required and the allegations in Paragraph 152 pertain to Quemetco,
         15      Quemetco denies the allegations.
         16            153. Quemetco tenders no answer as to those allegations in Paragraph 153 of
         17      the Complaint which do not pertain to Quemetco. Paragraph 153 of the Complaint
         18      states a legal conclusion to which no responsive pleading is required. To the extent a
         19      response is required and the allegations in Paragraph 153 pertain to Quemetco,
         20      Quemetco denies the allegations.
         21               RESPONSE TO PLAINTIFFS’ FOURTH CLAIM FOR RELIEF
         22         (Claim for Abatement of Release or Threatened Release Pursuant to the HSAA,
         23                        California Health and Safety Code section 25358.3)
         24            154. Quemetco incorporates by reference its responses to Paragraphs 1 through
         25      153 as though fully set forth herein.
         26            155. Paragraph 155 of the Complaint states a legal conclusion to which no
         27      responsive pleading is required. To the extent a response is required, Quemetco admits
         28

Gibson, Dunn &
Crutcher LLP                                                  22
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 23 of 40 Page ID #:1686


           1     that California Health and Safety Code § 25358.3(a) contains the language quoted in
           2     Paragraph 155 of the Complaint.
           3           156. Paragraph 156 of the Complaint states a legal conclusion to which no
           4     responsive pleading is required. To the extent a response is required, Quemetco admits
           5     that California Health and Safety Code § 25358.3(e) contains the language quoted in
           6     Paragraph 156 of the Complaint.
           7           157. Paragraph 157 of the Complaint states a legal conclusion to which no
           8     responsive pleading is required. To the extent a response is required, Quemetco admits
           9     that California Health and Safety Code § 25358.3(g) contains the language quoted in
         10      Paragraph 157 of the Complaint.
         11            158. Paragraph 158 of the Complaint states a legal conclusion to which no
         12      responsive pleading is required. To the extent a response is required, Quemetco lacks
         13      sufficient information at this time to respond to the allegations in Paragraph 158 and
         14      on that basis denies the allegations.
         15            159. Paragraph 159 of the Complaint states a legal conclusion to which no
         16      responsive pleading is required. To the extent a response is required, Quemetco lacks
         17      sufficient information at this time to respond to the allegations in Paragraph 159 and
         18      on that basis denies the allegations.
         19            160. Quemetco tenders no answer as to those allegations in Paragraph 160 of
         20      the Complaint which do not pertain to Quemetco. Paragraph 160 of the Complaint
         21      states a legal conclusion to which no responsive pleading is required. To the extent a
         22      response is required and the allegations in Paragraph 160 pertain to Quemetco,
         23      Quemetco lacks sufficient information at this time to respond and on that basis denies
         24      the allegations.
         25            161. Quemetco tenders no answer as to those allegations in Paragraph 161 of
         26      the Complaint which do not pertain to Quemetco. Paragraph 161 of the Complaint
         27      states a legal conclusion to which no responsive pleading is required. To the extent a
         28

Gibson, Dunn &
Crutcher LLP                                                  23
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 24 of 40 Page ID #:1687


           1     response is required and the allegations in Paragraph 161 pertain to Quemetco,
           2     Quemetco denies the allegations.
           3               RESPONSE TO PLAINTIFFS’ FIFTH CLAIM FOR RELIEF
           4     (Claim for Abatement of a Public Nuisance, California Civil Code sections 3479, 3480
           5            and 3491, California Health and Safety Code sections 58009 and 58010)
           6           162. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
           7     Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
           8     Quemetco.
           9           163. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         10      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         11      Quemetco.
         12            164. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         13      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         14      Quemetco.
         15            165. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         16      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         17      Quemetco.
         18            166. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         19      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         20      Quemetco.
         21            167. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         22      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         23      Quemetco.
         24            168. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         25      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         26      Quemetco.
         27

         28

Gibson, Dunn &
Crutcher LLP                                                 24
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 25 of 40 Page ID #:1688


           1           169. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
           2     Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
           3     Quemetco.
           4           170. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
           5     Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
           6     Quemetco.
           7           171. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
           8     Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
           9     Quemetco.
         10            172. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         11      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         12      Quemetco.
         13            173. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         14      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         15      Quemetco.
         16            174. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         17      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         18      Quemetco.
         19            175. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         20      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         21      Quemetco.
         22            176. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         23      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         24      Quemetco.
         25            177. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
         26      Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
         27      Quemetco.
         28

Gibson, Dunn &
Crutcher LLP                                                 25
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 26 of 40 Page ID #:1689


           1           178. Quemetco tenders no answer as to those allegations in Plaintiffs’ Fifth
           2     Claim for Relief (Paragraphs 162–178 of the Complaint), which does not pertain to
           3     Quemetco.
           4                      QUEMETCO’S FIRST AFFIRMATIVE DEFENSE
           5                                       (Authorized by Law)
           6           179. Plaintiffs’ claims are barred in whole or in part because Quemetco’s
           7     alleged activities were reasonable and without fault and/or were licensed and permitted
           8     by statute, regulation, ordinance, or the law.
           9                     QUEMETCO’S SECOND AFFIRMATIVE DEFENSE
         10                        (Failure to Comply with National Contingency Plan)
         11            180. Plaintiffs’ claim for response costs, contribution, and/or damages under
         12      CERCLA is barred because of Plaintiffs’ failure to perform a response which is
         13      consistent with the National Contingency Plan (“NCP”).
         14                      QUEMETCO’S THIRD AFFIRMATIVE DEFENSE
         15                                        (Unnecessary Costs)
         16            181. Some or all costs alleged in the Complaint are not “necessary costs of
         17      response” as required by CERCLA § 107(a), 42 U.S.C. § 9607(a), and Quemetco is not
         18      liable for any such costs that were not “necessary costs.”
         19                      QUEMETCO’S FOURTH AFFIRMATIVE DEFENSE
         20                                      (Recycling Transactions)
         21            182. Quemetco’s alleged contribution to the alleged contamination, if any,
         22      resulted from Quemetco arranging for the recycling of spent lead-acid batteries, which
         23      constitute “recyclable material” within the meaning of 42 U.S.C. § 9627(a)(1).
         24            183. Any spent lead-acid batteries Quemetco arranged to be recycled at the
         25      Vernon Plant met a commercial specification grade within the meaning of 42 U.S.C.
         26      § 9627(c)(1).
         27            184. A market existed for any spent lead-acid batteries Quemetco arranged to
         28      recycle at the Vernon Plant. 42 U.S.C. § 9627(c)(2).

Gibson, Dunn &
Crutcher LLP                                                 26
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 27 of 40 Page ID #:1690


           1           185.      A “substantial portion” of any spent lead-acid batteries Quemetco
           2     arranged to recycle at the Vernon Plant “was made available for use as feedstock for
           3     the manufacture of a new saleable product” that was a “substitute for a virgin raw
           4     material” and/or a “substitute for a product made, in whole or in part, from a virgin
           5     raw material.” 42 U.S.C. § 9627(c)(3)–(4).
           6           186. Quemetco exercised reasonable care to determine that the Vernon Plant
           7     “was in compliance with substantive . . . provisions of any Federal, State, or local
           8     environmental law or regulation, or compliance order or decree issued pursuant
           9     thereto, applicable to the handling, processing, reclamation, storage, or other
         10      management activities associated with” spent lead-acid battery recycling. 42 U.S.C.
         11      § 9627(c)(5).
         12            187. Quemetco “did not recover the valuable components of” any spent lead-
         13      acid batteries it arranged to be recycled at the Vernon Plant. 42 U.S.C. § 9627(e)(1).
         14            188.      Quemetco “was in compliance with applicable Federal environmental
         15      regulations or standards, and any amendments thereto, regarding the storage, transport,
         16      management, or other activities associated with the recycling of spent lead-acid
         17      batteries.” 42 U.S.C. § 9627(e)(2)(A).
         18            189. Plaintiffs’ claims are therefore barred because Quemetco’s alleged
         19      contribution to the alleged contamination, if any, resulted from Quemetco “arrang[ing]
         20      for recycling of recyclable material” and therefore Quemetco “shall not be liable . . .
         21      with respect to such material.” 42 U.S.C. § 9627(a)(1).
         22                        QUEMETCO’S FIFTH AFFIRMATIVE DEFENSE
         23                                             (Preemption)
         24            190. Plaintiffs’ claims for relief pursuant to California law are preempted by
         25      CERCLA because they would permit a plaintiff to recover costs of response that are
         26      barred by explicit CERCLA policies and statutes, including allowing recovery of
         27      response costs incurred in a manner inconsistent with the NCP, or that are unnecessary,
         28

Gibson, Dunn &
Crutcher LLP                                                 27
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 28 of 40 Page ID #:1691


           1     as required by CERCLA. The state law claims are barred by conflict preemption under
           2     the Supremacy Clause, Article VI of the United States Constitution.
           3                     QUEMETCO’S SIXTH AFFIRMATIVE DEFENSE
           4                                          (Unclean Hands)
           5           191. Plaintiffs’ claims are barred in whole or in part by the doctrine of unclean
           6     hands.
           7                   QUEMETCO’S SEVENTH AFFIRMATIVE DEFENSE
           8                                (Superseding or Intervening Cause)
           9           192. Any damage allegedly sustained by Plaintiffs was caused, in whole or in
         10      part, by the superseding or intervening acts and omissions of persons or entities for
         11      whose conduct Quemetco is not responsible.
         12                     QUEMETCO’S EIGHTH AFFIRMATIVE DEFENSE
         13                                                (Laches)
         14            193. Plaintiffs’ claims are barred in whole or in part by the doctrine of laches.
         15                      QUEMETCO’S NINTH AFFIRMATIVE DEFENSE
         16                                               (Estoppel)
         17            194. Plaintiffs’ claims are barred in whole or in part by the doctrine of
         18      estoppel.
         19                      QUEMETCO’S TENTH AFFIRMATIVE DEFENSE
         20                                           (Right of Offset)
         21            195. Plaintiffs’ claims are barred in whole or in part by Defendants’ rights of
         22      offset against Plaintiffs. Quemetco is entitled to offset against liability for (1) any
         23      amounts actually paid by any person or entity other than Quemetco, for any of the
         24      costs and/or damages alleged in the Complaint; (2) the equitable share of the liability
         25      of any person or entity that has received or hereafter receives a release from liability or
         26      a covenant not to sue with respect to any of the injuries, costs and damages alleged in
         27      the Complaint, and (3) Plaintiffs’ share of liability.
         28                   QUEMETCO’S ELEVENTH AFFIRMATIVE DEFENSE

Gibson, Dunn &
Crutcher LLP                                                  28
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 29 of 40 Page ID #:1692


           1                                       (Failure to State a Claim)
           2            196. Plaintiffs’ claims are barred in whole or in part because the Complaint
           3     fails to state a claim upon which relief can be granted against Quemetco.
           4                      QUEMETCO’S TWELFTH AFFIRMATIVE DEFENSE
           5                            (Contributory and Comparative Negligence)
           6            197. Plaintiffs’ claims are barred in whole or in part because Plaintiff was
           7     contributorily negligent in causing the harm for which it seeks to recover.
           8                 QUEMETCO’S THIRTEENTH AFFIRMATIVE DEFENSE
           9                                        (Statute of Limitations)
         10             198. Plaintiffs’ claims are barred in whole or in part by the applicable statutes
         11      of limitations.
         12                 QUEMETCO’S FOURTEENTH AFFIRMATIVE DEFENSE
         13                                                (Waiver)
         14             199. Plaintiffs’ claims are barred in whole or in part by the doctrine of express
         15      or implied release or waiver.
         16                   QUEMETCO’S FIFTEENTH AFFIRMATIVE DEFENSE
         17                                              (Divisibility)
         18             200. Quemetco is not liable, jointly and severally or otherwise, to Plaintiffs
         19      because Quemetco’s alleged contribution to the alleged contamination, if any, is
         20      divisible from that of Plaintiffs, the other parties in this action, and/or third parties not
         21      named in this action. Further, Plaintiffs are themselves liable parties under CERCLA
         22      and thus are not entitled to joint and several liability. Quemetco’s liability and
         23      contribution, if any, is divisible, and any and all “orphan shares” are the responsibility
         24      of Plaintiffs.
         25                   QUEMETCO’S SIXTEENTH AFFIRMATIVE DEFENSE
         26                                      (Federally Permitted Release)
         27             201. Plaintiffs’ claims are barred because some or all of the contamination
         28      alleged in the Complaint resulted from a federally permitted release.

Gibson, Dunn &
Crutcher LLP                                                   29
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 30 of 40 Page ID #:1693


           1                  QUEMETCO’S SEVENTEENTH AFFIRMATIVE DEFENSE
           2                         (Release Authorized or Permitted by State Law)
           3           202. Plaintiffs’ claims are barred because some or all of the contamination
           4     alleged in the Complaint resulted from a release authorized or permitted pursuant to
           5     state law.
           6                  QUEMETCO’S EIGHTEENTH AFFIRMATIVE DEFENSE
           7                                        (Not Response Costs)
           8           203. Some or all costs alleged in the Complaint do not constitute response
           9     costs within the meaning of section 101(25) of CERCLA, 42 U.S.C. § 9601(25), and
         10      are therefore not recoverable.
         11                   QUEMETCO’S NINETEENTH AFFIRMATIVE DEFENSE
         12                                  (Not Removal or Remedial Costs)
         13            204. Some or all costs alleged in the Complaint do not constitute removal or
         14      remedial costs within the meaning of sections 101(23) and 101(24) of CERCLA, 42
         15      U.S.C. § 9601(23)-(24), and are therefore not recoverable.
         16                    QUEMETCO’S TWENTIETH AFFIRMATIVE DEFENSE
         17                           (Plaintiffs Are Potentially Responsible Parties)
         18            205. Quemetco is not jointly and severally liable to Plaintiffs because Plaintiffs
         19      are “covered person[s]” who operate facilities, operated facilities at the time of
         20      disposal of alleged hazardous substances, arranged for the transportation of alleged
         21      hazardous substances, and/or accepted alleged hazardous substances for transportation
         22      to treatment and/or disposal facilities, meeting the statutory criteria set forth in
         23      CERCLA § 107(a)(1)-(4), 42 U.S.C. § 9607(a)(1)-(4).
         24                   QUEMETCO’S TWENTY-FIRST AFFIRMATIVE DEFENSE
         25                                        (Equitable Allocation)
         26            206. Plaintiffs’ claims for damages should be reduced in accordance with those
         27      factors recognized under CERCLA § 113(f), 42 U.S.C. § 9613(f), for allocation of
         28

Gibson, Dunn &
Crutcher LLP                                                  30
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 31 of 40 Page ID #:1694


           1     costs and damages among the parties by virtue of the “Gore Factors” and other
           2     equitable considerations.
           3              QUEMETCO’S TWENTY-SECOND AFFIRMATIVE DEFENSE
           4                                 (De Minimis/De Micromis Harm)
           5            207. Plaintiffs’ claims are barred because Quemetco’s contribution to the
           6     alleged contamination, if any, was de minimis and/or de micromis pursuant to
           7     CERCLA § 107(o), 42 U.S.C. § 9607(o).
           8                 QUEMETCO’S TWENTY-THIRD AFFIRMATIVE DEFENSE
           9                                    (Express or Implied Consent)
         10             208. Plaintiffs have consented, or are deemed to have consented, to the alleged
         11      acts and/or omissions of Quemetco that allegedly gave rise to Plaintiffs’ alleged
         12      injuries, if any.
         13               QUEMETCO’S TWENTY-FOURTH AFFIRMATIVE DEFENSE
         14                                        (Ex Post Facto Clauses)
         15             209. Quemetco is not liable to Plaintiffs because Plaintiffs’ claims are barred
         16      under the Due Process and Ex Post Facto Clauses of the United States Constitution and
         17      the California Constitution to the extent Plaintiffs seek to impose penalties or
         18      forfeitures on Quemetco retroactively for conduct that was not actionable when it
         19      occurred.
         20                  QUEMETCO’S TWENTY-FIFTH AFFIRMATIVE DEFENSE
         21                             (Other Parties Jointly and Severally Liable)
         22             210. Quemetco denies that it is responsible for any of the damages sought
         23      herein, but should it be found liable, the other parties to this litigation are jointly and
         24      severally liable for any costs incurred by Quemetco.
         25                  QUEMETCO’S TWENTY-SIXTH AFFIRMATIVE DEFENSE
         26                           (Act of God, Act of War, or Act of Third Party)
         27             211. Without admitting any liability whatsoever, Plaintiffs’ claims are barred
         28      in whole or in part because the alleged release or releases, if any, and any damages

Gibson, Dunn &
Crutcher LLP                                                  31
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 32 of 40 Page ID #:1695


           1     resulting therefrom were caused solely by any act of God, act of war, or an act or
           2     omission of a third party other than an employee or agent of Quemetco over whom
           3     Quemetco had no control and Quemetco exercised due care with respect to any alleged
           4     hazardous substance, taking precautions against all foreseeable acts and consequences
           5     in light of all relevant facts and circumstances.
           6            QUEMETCO’S TWENTY-SEVENTH AFFIRMATIVE DEFENSE
           7                                         (Lack of Causation)
           8           212. No act or omission by Quemetco is the cause in fact or proximate cause of
           9     any of the damages or costs alleged in the Complaint.
         10              QUEMETCO’S TWENTY-EIGHTH AFFIRMATIVE DEFENSE
         11                                         (Unjust Enrichment)
         12            213. The Complaint, and each claim contained therein, is barred by the
         13      doctrine of unjust enrichment.
         14               QUEMETCO’S TWENTY-NINTH AFFIRMATIVE DEFENSE
         15                                         (Failure to Mitigate)
         16            214. Plaintiffs have failed to exercise reasonable efforts to minimize or avoid
         17      any damages which are alleged to have been caused by Quemetco. Plaintiffs are
         18      therefore barred, in whole or in party, from recovering damages from Quemetco and
         19      Quemetco’s liability to Plaintiffs, if any, should be apportioned, denied, or reduced
         20      accordingly.
         21                   QUEMETCO’S THIRTIETH AFFIRMATIVE DEFENSE
         22                             (Reliance Upon Co-Defendants’ Defenses)
         23            215. Quemetco intends to rely upon and hereby asserts any defense asserted by
         24      any named co-defendant, or any other presently unnamed co-defendant.
         25                 QUEMETCO’S THIRTY-FIRST AFFIRMATIVE DEFENSE
         26                                        (Reservation of Rights)
         27            216. Quemetco has insufficient knowledge or information upon which to form
         28      a belief as to whether it may have additional, as yet unstated, separate affirmative

Gibson, Dunn &
Crutcher LLP                                                  32
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 33 of 40 Page ID #:1696


           1     defenses available. Quemetco reserves the right to amend this Answer to add, delete,
           2     or modify defense based upon legal theories which may or will be divulged through
           3     clarification of Plaintiffs’ Complaint, through discovery, or through further legal
           4     analysis of Plaintiffs’ positions in this litigation.
           5            WHEREFORE, Quemetco prays as follows:
           6            1.       That Plaintiffs take nothing by reason of their Complaint, and that
           7     judgment be rendered in favor of Quemetco;
           8            2.       That Quemetco be awarded its reasonable attorneys’ fees and expert
           9     witness fees under 42 U.S.C. § 9627(j);
         10             3.       That Quemetco be awarded its costs of suit in defense of this action; and
         11             4.       For such other relief as the Court deems proper.
         12

         13      DATED: April 22, 2021
         14
                                                             Respectfully submitted,

         15                                                  GIBSON, DUNN & CRUTCHER LLP
         16
                                                             PATRICK W. DENNIS
                                                             ALEXANDER P. SWANSON
         17                                                  THOMAS F. COCHRANE
         18

         19
                                                             By:        /s/ Patrick W. Dennis
         20                                                                       Patrick W. Dennis
         21
                                                             Attorneys for Defendant and Counterclaimant
         22                                                  QUEMETCO, INC.
         23

         24

         25

         26

         27

         28

Gibson, Dunn &
Crutcher LLP                                                       33
                             QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 34 of 40 Page ID #:1697


           1                   QUEMETCO, INC.’S COUNTERCLAIM AGAINST DTSC
           2           Defendant Quemetco, Inc. (“Quemetco”) states this Counterclaim against the
           3     California Department of Toxic Substances Control (“DTSC”) pursuant to Rule 13 of
           4     the Federal Rules of Civil Procedure, as follows:
           5                                            JURISDICTION
           6           1.       Jurisdiction over this action against DTSC is based on 28 U.S.C. § 1331
           7     and on 42 U.S.C. § 9613(b). This suit is brought under the Comprehensive
           8     Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601, et seq.
           9     (“CERCLA”). Jurisdiction of Quemetco’s state claims are based on 28 U.S.C.
         10      § 1367(a). Quemetco’s state claims and DTSC’s federal claims form part of the same
         11      case or controversy under Article III of the United States Constitution.
         12                                                  VENUE
         13            2.       Venue in this case is based on 42 U.S.C. § 9613(b) and 28 U.S.C.
         14      § 1391(b). The releases, occurrences, violations, endangerment and damages detailed
         15      below, if any, occurred in the city of Vernon, California, and therefore venue is proper
         16      in the Federal District Court for the Central District of California.
         17                                                 PARTIES
         18            3.       Quemetco is a corporation organized under the laws of Delaware
         19      registered to do business in California.
         20            4.       DTSC is a public agency of the State of California organized pursuant to
         21      California Health and Safety Code § 58000, et seq. DTSC is the successor to the
         22      California Department of Health Services (“DHS”).
         23                                             ALLEGATIONS
         24            5.       DTSC, and/or its predecessor agency, DHS (collectively, “DTSC”), have
         25      been actively, continuously, and closely involved in managing the treatment, storage,
         26      and/or disposal of hazardous materials at the former Exide secondary lead smelter in
         27      Vernon, California (the “Vernon Plant”) for approximately 40 years.
         28

Gibson, Dunn &
Crutcher LLP                                                    34
                            QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 35 of 40 Page ID #:1698


           1           6.       Throughout this period, DTSC imposed specific requirements for
           2     treatment, storage, handling, transportation, and/or discharge of hazardous substances
           3     at the Vernon Plant. In addition, DTSC directed the excavation, movement, and/or
           4     dispersal of contaminated soil, dust, and other substrates at, from, and/or near the
           5     Vernon Plant. On information and belief, at least some of these actions by DTSC
           6     caused the release of hazardous substances at, from, and/or near the Vernon Plant.
           7           7.       On information and belief, despite its hands-on management of the
           8     Vernon Plant for decades, DTSC failed to fulfill its mandatory duties to enforce
           9     California law pertaining to hazardous waste and the environment at the Vernon Plant.
         10            8.       For instance, on information and belief, DTSC failed to take appropriate
         11      and necessary steps to secure funds from a former owner or operator of the Vernon
         12      Plant to adequately fund investigation and/or remediation of any contamination at, on,
         13      and/or near the Vernon Plant and surrounding properties.
         14            9.       On information and belief, DTSC’s failure to fulfill its mandatory duties
         15      with respect to the Vernon Plant affected the nature, duration, and extent of releases or
         16      threatened releases of hazardous substances at, from, or related to the Vernon Plant,
         17      thereby increasing the eventual cost of investigation and cleanup activities at and/or
         18      near the Vernon Plant.
         19            10.      DTSC’s activities at and/or near the Vernon Plant, including its
         20      management of hazardous waste and its selection and implementation of response
         21      actions were, and continue to be, negligent, grossly negligent, and/or constitute
         22      reckless, willful, wanton and/or intentional misconduct.
         23            11.      DTSC, through its activities at the Vernon Plant and surrounding
         24      properties, is a liable party pursuant to 42 U.S.C. § 9607(a), and California Health and
         25      Safety Code § 25323.5.
         26                           QUEMETCO’S FIRST CLAIM FOR RELIEF
         27       (Liability For Contribution Pursuant To CERCLA, 42 U.S.C. Section 9613 – By
         28                                       Quemetco Against DTSC)

Gibson, Dunn &
Crutcher LLP                                                    35
                            QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 36 of 40 Page ID #:1699


           1            12.    Quemetco alleges and incorporates by reference Paragraphs 1 through 11
           2     as though fully set forth herein.
           3            13.    Quemetco denies that it is liable for Plaintiffs’ response costs associated
           4     with the Vernon Plant and surrounding areas, but to the extent Quemetco is found
           5     liable to DTSC or any other party to the Complaint for response costs, Quemetco is
           6     entitled to contribution towards such response costs from DTSC.
           7            14.    DTSC has filed a Complaint seeking response costs from Quemetco under
           8     CERCLA, 42 U.S.C. § 9607 and Quemetco is thus a proper party to bring an action for
           9     contribution against DTSC under 42 U.S.C. § 9613.
         10             15.    DTSC alleges that the “site” of the Vernon Plant, as that term is ultimately
         11      defined by the Court, is a “facility” within the meaning of 42 U.S.C. § 9601(9). If true,
         12      the “site” of the Vernon Plant, as that term is ultimately defined by the Court, is a
         13      “facility.”
         14             16.    DTSC is a “person” within the meaning of 42 U.S.C. § 9601(21).
         15             17.    DTSC is or was an “operator” of the Vernon Plant “at the time of disposal
         16      of a[] hazardous substance” within the meaning of 42 U.S.C. § 9607(a). DTSC has
         17      managed, directed, and/or conducted operations specifically related to pollution at the
         18      Vernon Plant. Among other actions, DTSC’s activities concerned the leakage,
         19      dispersal and/or disposal of hazardous substances at or from the Vernon Plant and
         20      decisions about compliance with environmental laws, regulations, and policies
         21      applicable to the Vernon Plan.
         22             18.    DTSC also arranged for the disposal or treatment of hazardous substances
         23      at the Vernon Plant within the meaning of 42 U.S.C. § 9607(a). Over 40 years of its
         24      involvement with the Vernon Plant, DTSC oversaw and managed the disposal and
         25      treatment of hazardous substances at the Vernon Plant. On information and belief,
         26      DTSC also implemented response actions that caused releases of hazardous substances
         27      at the Vernon Plant and/or at surrounding properties which DTSC alleges were
         28      contaminated by emissions from the Vernon Plant.

Gibson, Dunn &
Crutcher LLP                                                  36
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 37 of 40 Page ID #:1700


           1           19.     Because DTSC is liable or potentially liable under 42 U.S.C. § 9607(a),
           2     Quemetco is entitled to seek contribution from DTSC pursuant to 42 U.S.C. § 9613(f).
           3                       QUEMETCO’S SECOND CLAIM FOR RELIEF
           4      (Liability For Indemnification and Contribution Pursuant To California Health
           5                 & Safety Code Section 25363(d) – By Quemetco Against DTSC)
           6           20.     Quemetco alleges and incorporates by reference Paragraphs 1 through 19
           7     as though fully set forth herein.
           8           21.     DTSC caused or permitted a release or threatened release of substances
           9     governed by the Hazardous Substances Account Act (“HSAA”), California Health and
         10      Safety Code § 25300, et seq., at, on, and/or near the Vernon Plant and surrounding
         11      properties.
         12            22.     DTSC alleges in its Complaint that the Vernon Plant constitutes a “site”
         13      as defined by Cal. Health & Safety Code § 25323.9.
         14            23.     DTSC is a “person” within the meaning of that term as it is used in Cal.
         15      Health & Safety Code § 25319.
         16            24.     DTSC is also a “liable person” within the meaning of that term as it is
         17      used in Cal. Health & Safety Code § 25323.5. Quemetco has been sued under 42
         18      U.S.C. § 9607 and is thus a proper party to bring an action under Cal. Health & Safety
         19      Code § 25363(d).
         20            25.     DTSC’s mismanagement of the environmental response actions at the
         21      Vernon Plant and the surrounding investigation area has involved gross negligence
         22      and/or reckless, willful, wanton and/or intentional misconduct, such that DTSC may be
         23      liable for costs or damages as a result of its actions under 42 U.S.C. § 9607(d)(2).
         24            26.     Quemetco seeks cost recovery, reimbursement and/or contribution from
         25      DTSC as operator, discharger, and/or arranger of hazardous materials pursuant to Cal.
         26      Health & Safety Code § 23563(d), for all response costs that Quemetco has incurred
         27      and will incur in investigating and cleaning up any hazardous substances that were
         28      released at, on, and/or near the Vernon Plant and surrounding properties.

Gibson, Dunn &
Crutcher LLP                                                  37
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 38 of 40 Page ID #:1701


           1                        QUEMETCO’S THIRD CLAIM FOR RELIEF
           2          (Declaratory Relief Pursuant To CERCLA, 42 U.S.C. Section 9613 – By
           3                                    Quemetco Against DTSC)
           4           27.    Quemetco alleges and incorporates by reference Paragraphs 1 through 26
           5     as though fully set forth herein.
           6           28.    An actual, substantial, and justiciable controversy exists between
           7     Quemetco and DTSC regarding their respective rights and obligations for response
           8     costs that Quemetco may incur to respond to any release or threatened release of
           9     hazardous substances at or from the Vernon Plant.
         10            29.    Pursuant to 42 U.S.C. § 9613, Quemetco is entitled to a declaratory
         11      judgment establishing the liability of DTSC for any response costs for the purposes of
         12      this and any subsequent action or actions to recover response costs.
         13                        QUEMETCO’S FOURTH CLAIM FOR RELIEF
         14               (Negligent Failure to Discharge Statutory and Regulatory Duties)
         15            30.    Quemetco alleges and incorporates by reference Paragraphs 1 through 29
         16      as though fully set forth herein.
         17            31.    DTSC owes a duty of care to Quemetco to the extent of mandatory duties
         18      imposed on DTSC by California laws that are designed to protect Quemetco from the
         19      risk of a particular type of injury. “Where a public entity is under a mandatory duty
         20      imposed by an enactment that is designed to protect against the risk of a particular kind
         21      of injury, the public entity is liable for an injury of that kind proximately caused by its
         22      failure to discharge the duty unless the public entity establishes that it exercised
         23      reasonable diligence to discharge the duty.” Cal. Gov’t Code, § 815.6.
         24            32.    On information and belief, at various times DTSC breached its mandatory
         25      duties under at least Cal. Health & Safety Code §§ 25200.10 and 25200.11 to timely
         26      require investigation of, and timely seek corrective action, including obtaining
         27      sufficient financial assurance therefore with respect to, contamination at the Vernon
         28

Gibson, Dunn &
Crutcher LLP                                                  38
                          QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 39 of 40 Page ID #:1702


           1     Plant. These duties were designed to protect Quemetco against the particular kinds of
           2     injury described in paragraphs 33–34 below.
           3           33.    On information and belief, DTSC’s failure to properly enforce and
           4     comply with California statutory law led to more widespread environmental
           5     contamination in what DTSC has characterized as the vicinity of the Vernon Plant and
           6     consequently greater response costs for investigation, removal, and remedial actions.
           7     To the extent that a judgment is entered under CERCLA, HSAA, or other law
           8     subjecting Quemetco to liability to DTSC for such unnecessary response costs and a
           9     monetary award for a share of those response costs, such a judgment constitutes
         10      monetary damages for Quemetco caused by DTSC’s actions and omissions.
         11            34.    On information and belief, DTSC’s failure to enforce and comply with
         12      California statutory law led to the unavailability of adequate funding for cleanup from
         13      the Vernon Plant’s owners or operators, which lead to transferring most of the
         14      environmental response costs to taxpayers. To the extent that a judgment is entered
         15      under CERCLA, HSAA, or other law subjecting Quemetco to liability for such
         16      unnecessary DTSC response costs and a monetary award for a share of those response
         17      costs, such a judgment constitutes monetary damages for Quemetco caused by DTSC’s
         18      actions and omissions.
         19            35.    DTSC’s breaches of its mandatory duties proximately caused the injury
         20      Quemetco described above.
         21            36.    DTSC did not exercise reasonable care to discharge its mandatory duties.
         22            37.    This counterclaim is solely for recoupment. Accordingly, the presentment
         23      and administrative requirements of the California Government Claims Act, Cal. Gov’t
         24      Code § 810 et seq., are satisfied and/or excused.
         25            WHEREFORE, Quemetco prays for judgment and relief as follows:
         26                   A.    Against DTSC for contribution under CERCLA and/or Cal. Health
         27                         & Safety Code § 23563(e) for past and future response costs,
         28                         including reasonable attorneys’ fees, expert witness’ fees, oversight

Gibson, Dunn &
Crutcher LLP                                                 39
                         QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
       Case 2:20-cv-11293-SVW-JPR Document 53 Filed 04/22/21 Page 40 of 40 Page ID #:1703


           1                       costs and interest incurred by DTSC to investigate and remediate
           2                       any contamination at, on, and/or near the Vernon Plant and
           3                       surrounding properties, in an amount to be proven at trial;
           4                B.     For offset and recoupment of any CERCLA or HSAA cost recovery
           5                       judgment against Quemetco to the extent of damages proved
           6                       against DTSC for negligence and gross negligence;
           7                C.     Against DTSC for a judicial declaration under CERCLA and/or
           8                       Cal. Health & Safety Code § 23563(e) that DTSC is liable for all
           9                       future costs and expenses incurred by Quemetco to investigate and
         10                        remediate contamination at, on, and/or near the Vernon Plant and
         11                        surrounding properties, in an amount to be proven at trial;
         12                 D.     Against DTSC, for costs of suit;
         13                 E.     Against DTSC, for such other and further relief which the Court
         14                        may deem just and proper.
         15
                 DATED: April 22, 2021
         16                                             Respectfully submitted,
         17
                                                        GIBSON, DUNN & CRUTCHER LLP
         18                                             PATRICK W. DENNIS
         19                                             ALEXANDER P. SWANSON
                                                        THOMAS F. COCHRANE
         20

         21
                                                        By:        /s/ Patrick W. Dennis
         22
                                                                             Patrick W. Dennis
         23
                                                        Attorneys for Defendant and Counterclaimant
         24
                                                        QUEMETCO, INC.
         25

         26

         27

         28

Gibson, Dunn &
Crutcher LLP                                                  40
                        QUEMETCO, INC.’S ANSWER TO PLAINTIFF DTSC AND TSCA’S COMPLAINT; COUNTERCLAIM
